Title: From George Washington to Jonathan Boucher, 15 August 1798
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Mount Vernon 15th Augt 1798.

I know not how it has happened, but the fact is, that your favour of the 8th of Novr, last year, is but just received; and at a time when both public & private business pressed so hard upon me, as to afford no leisure to give the “view of the causes & consequences of the American Revolution” written by you, and which you had been pleased to send me, a perusal.
For the honor of its Dedication, and for the friendly & favourable sentimts which are therein expressed, I pray you to accept my acknowledgment & thanks.
Not having read the Book, it follows of course that I can express no opinion with respect to its Political contents; but I can venture to assert, beforehand, and with confidence, that there is no man in either country, more zealously devoted to Peace ⟨and a goo⟩d understanding between the two Nations than I am—Nor one who is more disposed to bury in oblivion all animosities which have subsisted between them, & the Individuals of each.
Peace, with all the world is my sincere wish. I am sure it is our true policy. and am persuaded it is the ardent desire of the Government. But there is a Nation whose intermedling, & restless disposition; and attempts to divide, distract & influence the measures of other Countries, that will not suffer us, I fear, to enjoy this blessing long, unless we will yield to them our Rights, & submit to greater injuries and insults than we have already sustained, to avoid the calamities resulting from War.
What will be the consequences of our Arming for self defence,

that Providence, who permits these doings in the Disturbers of Mankind; & who rules and Governs all things, alone can tell. To its all powerful decrees we must submit, whilst we hope that the justice of our Cause if War must ensue, will entitle us to its Protection. With very sincere respect—I am, Revd Sir, Your Most Obedt Servant

Go: Washington

